By the Court, Crockett, J.:
The petitioners claim that the Board of Supervisors exceeded its jurisdiction in entertaining the appeal of Eastland and Donahue from the assessment made by the Superintendent of Streets, and also in setting aside the assessment and ordering a new one to be made. Section twelve of the Consolidation Act as amended in 1863 (Stats. 1863, p. 530) authorizes any person interested in the work, who objects to the correctness or legality of the assessment, to appeal to the Board of Supervisors, stating briefly in writing the objections to the assessment; and it is made the duty of the Board to hear and determine the objections. It is further provided that the Board may correct, alter, or modify the assessment in such manner “ as to them shall seem just, and may instruct and direct the Superintendent to correct said warrant, assessment, or diagram in any particular, and to make and issue a new warrant, assessment, and diagram, to conform to the decisions of said Board in relation thereto, at their option.” The decisions of the Board, after hearing and notice, are made final and conclusive on all persons entitled to appeal, “ as to all errors and irregularities which said Board could have remedied and avoided.” The only reason urged by the petitioners why the Board did not acquire jurisdiction to' hear and determine the appeal is that the petition of East-*634land and Donahue, stating their objections to the assessment, omitted to show that they had obtained the certificate of the City and County Surveyor, as required by subdivision eleven, of section eight, of the Act as amended in 1868. (Stats. 1867-8, p. 361.) But I think the petition was sufficient to entitle the Board to entertain the appeal. The statute does not exact from persons objecting to an assessment the same strictness and precision in stating the objection which would be required in a pleading at common law. On the contrary, the proceeding is intended to be summary, and all that the statute requires is that the objection be “briefly” stated in writing. In other words, the nature of the objection may be stated in general terms, without specifying minutely all the particulars. In this case the petition stated that a portion of the work of grading the street in front of the premises of the petitioners had been done by them or their predecessors in interest, before the publication of the notice of intention to grade the street, and that they were entitled to a credit on the assessment for the work so done; but that no credit was allowed them in the assessment, which was therefore incorrect and illegal. This objection was sufficiently explicit within the purview of the statute to enable the Board to take jurisdiction of the appeal; and the right to hear it necessarily included the power to determine it. The Board, therefore, had jurisdiction to entertain, hear, and determine the appeal upon the proofs introduced; and, if it committed an error in its conclusions as to the facts, the error would not affect their jurisdiction, and could not be reviewed on certiorari. The return of the Board to the writ purports to contain the evidence given on the hearing of the appeal, but there is nothing in the record to show what facts the Board considered proved, and if there was, and if we should be of opinion that the Board found the facts contrary to the evidence, we could not correct the error in this form of proceeding. W e cannot ascertain, from anything that appears *635in this record, that the Board did not decide and determine that Eastland and Donahue had obtained the proper certificate from the City and County Surveyor, and had done all that the law required to entitle them to the credit which they claim. These were facts which the Board had authority to ascertain and decide, and we cannot inquire, in this proceeding, as to the sufficiency of the evidence on which it acted. It is sufficient that it did act, and decided, on the facts proved, that Eastland and Donahue were entitled to the relief claimed, and that the assessment was therefore incorrect. Whether its decision was right or wrong it did not exceed its jurisdiction in making it. It is said, however, that if the Board had the authority to correct the assessment it had no jurisdiction to direct a new assessment to be made, of the character specified in its resolution, setting aside the first assessment. The objection urged against the new assessment which was ordered, is that Eastland and Donahue are to be credited with the cost of all the excavation made by them, without charging them with the cost of removing any embankments which they may have made above the official grade, or filling up excavations made by them below the official grade. The answer to this objection is that it was for the Board to determine whether there were any such embankments to he removed or excavations filled up, and we cannot review, in this form of proceeding, the action of the Board on that subject. There is nothing in the record to show that the Board has exceeded its jurisdiction in any of the matters complained of, and the writ is therefore dismissed.
So ordered.
Mr. Chief Justice Sprague did not participate in the foregoing decision.